  Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 1 of 32 PageID #:1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS

3C CONSULTING, LLC          )                    Case No.:
                            )
                            )
                            )
             Plaintiff,     )
     v.                     )
                            )
JEFF REHBERGER and          )
FORTUNATE SON PARTNERS, LLC )
                            )
             Defendants.    )

          COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

      The Plaintiff, 3C CONSULTING, LLC (hereinafter referred to as “Plaintiff” or

“3C”), by and through their undersigned counsel, COLE SADKIN, LLC, file this

Complaint against the Defendants, JEFF REHBERGER (hereinafter “Rehberger”)

and FORTUNATE SON PARTNERS, LLC (hereinafter “Fortunate”) (collectively

referred to as “Defendants”), and allege, as follows:

                       JURISDICTIONAL ALLEGATIONS

   1. This is a civil action against the Defendants for breach of contract, trademark

       infringement, counterfeiting, and false designation of origin/unfair

       competition under the Lanham Act (15 U.S.C. §1501 et. seq. ) and copyright

       infringement under the Copyright Act (17 U.S.C. §602).

   2. This Court has subject matter jurisdiction over the claims in this action that

       relate to trademark infringement, counterfeiting, false designation of

       origin/unfair competition and copyright infringement pursuant to the

       provisions of 15 U.S.C. §1221 and 28 U.S.C. §§ 1331 and 1338(a).




                                          1
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 2 of 32 PageID #:2




 3. This Court has personal jurisdiction over the Defendants because JEFF

    REHBERGER resides in Illinois, and FORTUNATE SON PARTNERS, LLC

    is incorporated in and has its principal place of business in Illinois, and the

    Defendants regularly conduct and solicit business in the State of Illinois.

                                    VENUE

 4. Venue is proper in this district under 28 U.S.C. §1391(b) in that the

    Defendants reside in this district, a substantial part of the events or omissions

    giving rise to the claim occurred in this district, and the Defendants are subject

    to personal jurisdiction in this Judicial District with respect to this action, and

    there is no other district in which the action may otherwise be brought.

                                   PARTIES

 5. 3C CONSULTING, LLC (hereinafter referred to as “3C”) is a Colorado

    limited liability corporation and has its principal place of business at 1001

    Bannock St, Suite # 419 in Denver, Colorado 80204.

 6. FORTUNATE SON PARTNERS, LLC is incorporated in Illinois, and has its

    principal place of business at 701 Laurel St, Highland, Illinois 62249.

    FORTUNATE SON PARTNERS, LLC has engaged in the offer in the use of

    the intellectual property that 3C created without 3C’s permission.

 7. At all times material to this Complaint, REHBERGER owned, managed,

    and/or operated FORTUNATE SON PARTNERS, LLC, and regularly

    exercised the authority to use the intellectual property of 3C to help grow its

    business relationships, to hire and fire employees, and controlled the finances

    and operations of FORTUNATE SON PARTNERS, LLC.



                                        2
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 3 of 32 PageID #:3




                   FACTS COMMON TO ALL COUNTS

 8. On October 23, 2019 REHBERGER contracted with 3C to provide certain

    consulting services related to Illinois Cannabis dispensary license applications

    as fully described in the terms of a Master Services Agreement (MSA) for ten

    applications initially. A copy of the Master Services Agreement is attached as

    Exhibit A.

 9. Pursuant to Section 4.1 regarding the Ownership of Work Product, 3C “shall

    retain all right, title and interest now existing or that may exist in the future in

    and to any Intellectual Property of Consultant or any document, development,

    work product, know-how, design, processes, invention, technique, trade

    secret, or idea, and all intellectual property rights related thereto, that has

    previously been created by Consultant, is created by Consultant to which

    Consultant contributes, or which relates to Consultant’s Services provided

    pursuant to this Agreement (collectively, the “Work Product”), including all

    copyrights, trademarks, and other intellectual property rights (including but

    limited to patent rights) relating thereto. Company agrees that any and all

    Work Product shall be and remain the property of Consultant.” See Master

    Services Agreement Section 4.1.

 10. Upon information and belief, REHBERGER and his company FORTUNATE

    used the Work Product from the October 2019 contract to file additional

    cannabis applications derived therefrom for himself, his company, other

    individuals and other entities.

 11. Upon information and belief, REHBERGER and his company FORTUNATE



                                         3
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 4 of 32 PageID #:4




    continue to use the Work Product to continue to file additional cannabis

    applications derived therefrom for himself, his company, other individuals and

    other entities.

 12. REHBERGER and his company FORTUNATE’s actions has resulted in and

    will continue to cause irreparable injury to 3C’s business, including, but not

    limited to loss of sales, profits, business reputation and goodwill.

 13. Due to the actions of the Defendants, the Plaintiff has been forced to retain the

    undersigned counsel, and the Defendants are responsible for paying the

    reasonable costs of the action.

 14. The Defendants’ acts have damaged, and will continue to damage the

    Plaintiff, and the Plaintiff have no adequate remedy at law.

 15. The Defendants’ wrongful acts will continue unless enjoined by the Court.

    Accordingly, the Defendants must be restrained and enjoined from any further

    counterfeiting or infringement of Plaintiff’s protected Work Product.

                                    Count One

                              Breach of Contract

 16. 3C repeats and realleges paragraphs 1 through 15 hereof, as if fully set forth

    herein.

 17. The contract between 3C, REHBERGER and FORTUNATE is valid and

    enforceable.

 18. Pursuant to the terms of the contract, REHBERGER and FORTUNATE were

    supposed to use the Work Product created by 3C for ten applications they

    contracted with 3C to create.



                                        4
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 5 of 32 PageID #:5




 19. The Defendants have breached the contract by using the Work Product created

    by 3C, without authorization from the Plaintiff, to file additional cannabis

    applications and more than the ten applications contracted with 3C to create.

 20. The Defendants’ use of the Work Product created by 3C has resulted in lost

    profits to the Plaintiff to be proven at trial as it is accruing as the Defendants

    continue to use the Work Product.

 21. By reason of the foregoing, 3C is entitled to lost profits from the additional

    applications created with the Work Product, among other relief, injunctive

    relief, an award of statutory damages, and costs of the action together with

    pre-judgment and post-judgment interest as well as attorneys’ fees.

                                   Count Two

  Federal Trademark Counterfeiting and Infringement, 15 U.S.C. §1114

 22. 3C repeats and realleges paragraphs 1 through 15 hereof, as if fully set forth

    herein.

 23. 3C is the owner of all of the Work Product created by 3C for the cannabis

    applications.

 24. The Defendants, without authorization from the Plaintiff, have used the

    Plaintiff’s intellectual property in commerce.

 25. The Defendants’ conduct as alleged herein is willful and is intended to, and is

    likely to, cause confusion, mistake, or deception as to the affiliation,

    connection, or association of FORTUNATE, with the Plaintiff.

 26. REHBERGER actively, knowingly, and intentionally adopted and used the

    intellectual property with the intent to trade on the Work Product for cannabis



                                         5
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 6 of 32 PageID #:6




    applications and divert potential business from the Plaintiff.

 27. REHBERGER’s acts were a moving, active, and conscious force behind

    FORTUNATE’s infringement.

 28. REHBERGER personally engaged in tortious conduct within the state of

    Illinois.

 29. The Defendants’ acts constitute willful trademark infringement in violation of

    Section 32 of the Lanham Act, 15 U.S.C. §114.

 30. The Defendants’ use in commerce the Work Product created by 3C has

    resulted in lost profits to the Plaintiff to be proven at trial as it is accruing as

    the Defendants continue to use the Work Product.

 31. By reason of the foregoing, Plaintiff is entitled to lost profits from the

    additional applications created with the Work Product, among other relief,

    injunctive relief, an award of statutory damages, and costs of the action under

    Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together

    with prejudgment and post-judgment interest as well as attorneys’ fees.

                                   Count Three

           Federal Trademark Counterfeiting 15 U.S. C. §1116(d)

 32. 3C repeats and realleges paragraphs 1 through 15 hereof, as if fully set forth

    herein.

 33. 3C is the owner of all of the Work Product created by 3C for the cannabis

    applications.

 34. The Defendants, without authorization from the Plaintiff, have used the

    Plaintiff’s intellectual property in commerce.



                                          6
 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 7 of 32 PageID #:7




   35. The Defendants’ conduct as alleged herein is willful and is intended to, and is

      likely to, cause confusion, mistake, or deception as to the affiliation,

      connection, or association of FORTUNATE, with the Plaintiff.

   36. REHBERGER actively, knowingly, and intentionally adopted and used the

      intellectual property with the intent to trade on the Work Product for cannabis

      applications and divert potential business from the Plaintiff.

   37. REHBERGER’s acts were a moving, active, and conscious force behind

      FORTUNATE’s infringement.

   38. REHBERGER personally engaged in tortious conduct within the state of

      Illinois.

   39. The Defendants’ acts constitute willful trademark infringement in violation of

      Section 32 of the Lanham Act, 15 U.S.C. §1116(d)(1)(B).

   40. The Defendants’ use in commerce the Work Product created by 3C has

      resulted in lost profits to the Plaintiff to be proven at trial as it is accruing as

      the Defendants continue to use the Work Product.

   41. By reason of the foregoing, Plaintiff is entitled to lost profits from the

      additional applications created with the Work Product, among other relief,

      injunctive relief, an award of statutory damages, and costs of the action under

      Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together

      with prejudgment and post-judgment interest as well as attorneys’ fees.

                                     Count Four

Federal False Designation of Origin and Unfair Competition, 15 U.S.C. §1125(a)

   42. 3C repeats and realleges paragraphs 1 through 15 hereof, as if fully set forth



                                            7
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 8 of 32 PageID #:8




    herein.

 43. 3C is the owner of all of the Work Product created by 3C for the cannabis

    applications.

 44. The Defendants, without authorization from the Plaintiff, have used the

    Plaintiff’s intellectual property in commerce.

 45. The Defendants’ conduct as alleged herein is willful and is intended to, and is

    likely to, cause confusion, mistake, or deception as to the affiliation,

    connection, or association of FORTUNATE, with the Plaintiff.

 46. REHBERGER actively, knowingly, and intentionally adopted and used the

    intellectual property with the intent to trade on the Work Product for cannabis

    applications and divert potential business from the Plaintiff.

 47. REHBERGER’s acts were a moving, active, and conscious force behind

    FORTUNATE’s infringement.

 48. REHBERGER personally engaged in tortious conduct within the state of

    Illinois.

 49. The Defendants’ acts constitute willful trademark infringement in violation of

    Section 32 of the Lanham Act, 15 U.S.C. §1116(d)(1)(B).

 50. The Defendants’ use in commerce the Work Product created by 3C has

    resulted in lost profits to the Plaintiff to be proven at trial as it is accruing as

    the Defendants continue to use the Work Product.

 51. By reason of the foregoing, Plaintiff is entitled to lost profits from the

    additional applications created with the Work Product, among other relief,

    injunctive relief, an award of statutory damages, and costs of the action under



                                          8
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 9 of 32 PageID #:9




    Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together

    with prejudgment and post-judgment interest as well as attorneys’ fees.

                                  Count Five

                    Copyright Infringement (17 U.S.C. §501)

 52. 3C repeats and realleges paragraphs 1 through 15 hereof, as if fully set forth

    herein.

 53. 3C is the owner of all of the Work Product created by 3C for the cannabis

    applications.

 54. The Defendants, without authorization from the Plaintiff, have used the

    Plaintiff’s intellectual property in commerce.

 55. The Defendants’ conduct as alleged herein is willful and is intended to, and is

    likely to, cause confusion, mistake, or deception as to the affiliation,

    connection, or association of FORTUNATE, with the Plaintiff.

 56. REHBERGER actively, knowingly, and intentionally adopted and used the

    intellectual property with the intent to trade on the documents for cannabis

    applications and divert potential business from the Plaintiff.

 57. REHBERGER’s acts were a moving, active, and conscious force behind

    FORTUNATE’s infringement.

 58. REHBERGER personally engaged in tortious conduct within the state of

    Illinois.

 59. The Defendants’ acts constitute a willful copyright infringement in violation

    of the Copyright Act, 17 U.S.C. §501.

 60. The Defendants’ use in commerce the Work Product created by 3C has



                                        9
 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 10 of 32 PageID #:10




        resulted in lost profits to the Plaintiff to be proven at trial as it is accruing as

        the Defendants continue to use the Work Product.

    61. By reason of the foregoing, Plaintiff is entitled to lost profits from the

        additional applications created with the Work Product, among other relief,

        injunctive relief, an award of statutory damages, and costs of the action under

        the Copyright Act, 15 U.S.C. §§ 502, 504 and §505, together with

        prejudgment and post-judgment interest as well as attorneys’ fees.

                                 PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff, 3C CONSULTING, LLC, respectfully request the

following relief against the Defendants as follows:

   1. With regard to Plaintiff’s breach of contract claim:

          a. An award of economic and compensatory damages to Plaintiffs and against

              Defendants for the total amount of lost profits to be determined at trial;

   2. With regard to Plaintiffs’ claim for trademark infringement:

          a. Statutory damages under 15 U. S. C. § 1117(c) in the amount of

              $30,000.00;

          b. Costs of suit;

          c. Attorneys’ fees;

          d. Joint and several liability for REHBERGER, and other officers, and

              directors for the knowing participation in the counterfeiting activities of

              FORTUNATE;

   3. With regard to Plaintiff’s claim for counterfeiting:

          a. Statutory damages under 15 U. S. C. § 1117 (c)in the amount of




                                               10
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 11 of 32 PageID #:11




           $30,000.00;

        b. Costs of suit;

        c. Attorneys’ fees;

        d. Joint and several liability for REHBERGER, and other officers, and

           directors for the knowing participation in the counterfeiting activities of

           FORTUNATE;

 4. With regard to Plaintiff’s claim for false designation and unfair competition:

        a. Statutory damages under 15 U. S. C. § 1117(c) in the amount of

           $30,000.00;

        b. Costs of suit;

        c. Attorneys’ fees;

        d. Joint and several liability for REHBERGER, and other officers, and

           directors for the knowing participation in the counterfeiting activities of

           FORTUNATE;

 5. With regard to Plaintiff’s claim for copyright infringement:

        a. Statutory damages under 17 U.S.C. §504 (c) in the amount of

           $30,000.00;

        b. Costs of suit;

        c. Attorneys’ fees;

        d. Joint and several liability for REHBERGER, and other officers, and

           directors for the knowing participation in the counterfeiting activities of

           FORTUNATE;

 6. Pursuant to 15 U.S.C. §1116(a) and 17 U.S.C. §504, directing FORTUNATE to



                                        11
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 12 of 32 PageID #:12




    file with the Court and serve on the Plaintiff within thirty (30) days after

    issuance of an injunction, a report in writing and under oath setting forth in

    detail the manner and form in which FORTUNATE has complied with the

    injunction;

 7. For an order from the Court requiring that FORTUNATE provide complete

    accountings and for equitable relief, including that FORTUNATE disgorge and

    return or pay their ill-gotten gains obtained from the illegal transactions entered

    into and/or pay restitution, including the amount of monies that should have

    been paid if FORTUNATE had complied with their legal obligations, or as

    equity requires.

 8. For an order from the Court that an asset freeze or constructive trust be imposed

    on all monies and profits in FORTUNATE’s possession, which rightfully

    belong to the Plaintiff;

 9. Pursuant to 15 U.S.C. § 1118 and 17 U.S.C. § 503, requiring that

    FORTUNATE and all others acting under FORTUNATE’s authority, at its

    cost, be required to deliver up to Plaintiff for destruction of all copies of Work

    Product prepared by 3C.

 10. For treble damages suffered by the Plaintiffs as a result of the willful and

    intentional infringements engaged in by FORTUNATE, under 15 U.S.C.

    §1117(b);

 11. For all costs of suit;

 12. For attorneys’ fees;

 13. For such other and further relief as the Court may deem just and equitable.



                                         12
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 13 of 32 PageID #:13




                                    13
 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 14 of 32 PageID #:14




 Dated: September 13, 2021

                                            Respectfully Submitted,


                                            By: /s/ Vani Vedam
                                                   Vani Vedam


COLE SADKIN, LLC
Mason S. Cole
Dean J. Tatooles
Vani Vedam
Mark Johnson
1652 W. Belmont, Suite 1
Chicago, Illinois 60657
(312) 548-8610
mcole@colesadkin.com
vvedam@colesadkin.com
Counsel for Plaintiff
ARDC No. 6287597




                                     14
Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 15 of 32 PageID #:15




                          EXHIBIT A
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                    Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 16 of 32 PageID #:16




                                             MASTER SERVICES AGREEMENT

                    THIS MASTER SERVICES AGREEMENT (this “Agreement”) is entered into as of
            10/23/2019
            _____________ (the “Effective Date”), by and between Jeff  Rehberger through TBF Entity
                                                                 ____________________________      (hereinafter
            “Company”) and 3C Consulting, LLC, a Colorado limited liability company (hereinafter “Consultant”).
            Company and Consultant are sometimes hereinafter referred to collectively as the “Parties”, and
            individually as a “Party”.

                     Company desires Consultant to perform certain services from time to time relating to, among
            other things, cannabis or hemp consulting, all upon the terms and conditions set forth in this Agreement.

                      The Parties, intending to be legally bound, hereby agree as follows:

               1.       DEFINITIONS. Capitalized words used but not otherwise defined in this Agreement shall have
                        the definitions given below:

                     1.1      “​Affiliate​” means any individual or entity, whether now or hereafter existing, which
            directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common
            control with, the Company (including, without limitation, joint ventures, limited liability companies, and
            partnerships). As used in this definition, the term control shall mean ownership of 50% or more of the
            total combined voting power or value of all classes of shares or interests in the entity, or the power to
            direct the management and policies of the entity, by contract or otherwise.

                    1.2      “​Confidential Information​” means all information, including any Intellectual Property (as
            defined below) to the extent applicable, disclosed by one Party to the other Party pursuant to Services (as
            defined below) provided under this Agreement that is not generally known in the Company or
            Consultant’s trade or industry and shall include, without limitation, (a) concepts and ideas relating to the
            development and distribution of content in any medium or to the current, future and proposed products or
            services of the Parties or their subsidiaries or affiliates; (b) trade secrets, drawings, inventions, know-how,
            software programs, and software source documents; (c) information regarding plans for research,
            development, new service offerings or products, marketing and selling, business plans, business forecasts,
            budgets and unpublished financial statements, licenses and distribution arrangements, prices and costs,
            suppliers and customers; and (d) any information regarding the skills and compensation of employees,
            contractors or other agents of the Parties or their subsidiaries or affiliates. Confidential Information also
            includes proprietary or confidential information of any third party who may disclose such information to
            Company or Consultant in the course of the performance of Services hereunder.

                   1.3     “​Consultant Deliverables​” has the meaning(s) set forth in the applicable Statement(s) of
            Work attached to and incorporated into this Agreement.

                      1.4     “​Intellectual Property​” includes, without limitation, any inventions, technological


                                                                                                                         1
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                    Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 17 of 32 PageID #:17




            innovations, discoveries, designs, formulas, know-how, processes, business methods, patents, trademarks,
            service marks, copyrights, computer software, ideas, creations, writings, illustrations, photographs,
            scientific and mathematical models, improvements to all such property, and all recorded material
            defining, describing, or illustrating all such property, whether in hard copy or electronic form.

                    1.5      “​Licensed Purpose​” has the meaning(s) set forth in the applicable Statement(s) of Work
            attached to and incorporated into this Agreement.


                    1.6     “​Services​” has the meaning(s) set forth in the applicable Statement(s) of Work attached to
            and incorporated into this Agreement.

               2.       SERVICES AND RESPONSIBILITIES.

                     2.1      Services​. Consultant will provide certain consulting services to Company within
            Consultant’s area of expertise, including but not limited to, business development, strategy, and
            compliance. From time to time, Company and Consultant may enter into one or more written work orders
            substantially in the form attached hereto as Exhibit A that contain the terms for Services and items
            Company desires Consultant to provide. Such work order will set forth, to the extent applicable, among
            other things, scope of Services, schedule for completion of Services, various project activities, and tasks
            to be performed by the Parties, Consultant Deliverables, and roles and responsibilities of the Parties.
            Upon acceptance of a work order by Consultant, whether in writing, by performance, or otherwise, such
            work order will be a “​Statement of Work​”. Each Statement of Work will become effective only when
            executed by Parties, and will thereafter become a part of this Agreement as if fully set forth herein. If any
            provision of the applicable Statement of Work is inconsistent with this Agreement prior to such
            incorporation, the terms of the applicable Statement of Work will control, but only with respect to the
            Services to be performed under said Statement of Work. The manner and means that Consultant chooses
            to complete the Services are in Consultant’s sole discretion and control. In completing the Services,
            Consultant agrees to provide its own equipment, tools, and other materials at its own expense; however,
            Company will make its facilities and equipment available to Consultant to the extent necessary.

                     2.2      Change Orders​. Company may, from time to time, request changes or additions to the
            Services, including to any Consultant Deliverable, performed or to be performed by Consultant under an
            existing Statement of Work. Upon any such request, if such a request is accepted by Consultant in its sole
            discretion, Consultant will provide Company with a written change order proposal for the additional
            Services, including any resulting change in the fees, scope of Services, schedule of Services and payment
            schedule, and responsibilities of the Parties. Any change order proposal shall be deemed a “Change
            Order” upon acceptance by the Parties and shall be attached to and incorporated into the applicable
            Statement of Work. Change Orders shall be effective only upon execution by both Parties, and shall
            thereafter be attached to and incorporated into the applicable Statement of Work and this Agreement. If
            any provision of the applicable Change Order is inconsistent with the Statement of Work to which it
            refers or this Agreement prior to such incorporation, the terms of the applicable Change Order will
            control, but only with respect to the Services to be performed under said Change Order. Company
            acknowledges and agrees that the time in which Consultant is required to perform the Services may need
            to be extended as a result of a Change Order and that such extension shall not be attributed to Consultant
            and, to the extent any Statement of Work is impacted by a Change Order, the Parties will adjust the
            Statement of Work, including timelines to account for the increased time needed to perform the Services

                                                                                                                        2
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                    Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 18 of 32 PageID #:18




            thereunder.
                     2.3     Company Responsibilities​. In connection with Consultant’s performance of the Services
            and the development of the Consultant Deliverables, Company shall perform certain tasks, provide certain
            information, and fulfill certain responsibilities as further set forth in the applicable Statement of Work, or
            as otherwise reasonably requested by Consultant from time to time (“​Company Responsibilities​”).
            Company acknowledges that it will provide Consultant reasonable access to Company’s subject matter
            resources as part of Consultant’s performance of the Services and creation of the Consultant Deliverables.
            Company understands that Consultant’s performance is dependent on the Company’s timely and effective
            performance of Company Responsibilities under this Agreement and each applicable Statement of Work.
            Consultant shall be excused from any failure or delay in performing the Services (including delivering
            any Consultant Deliverables) to the extent caused by the Company's failure to timely fulfill Company
            Responsibilities. Company shall be responsible for (i) ensuring that the scope of Services and Consultant
            Deliverables meet Company’s requirements; (ii) ensuring Company’s compliance with all applicable
            federal, state and local laws and regulations, (iii) assigning a single point of contact for all inquiries
            during the performance of Services, (iv) providing clarification for all inquiries raised by Consultant
            within two (2) business days, (v) carrying out testing and providing feedback to Consultant, and (vi)
            obtaining all necessary consents from third parties that are required for Consultant to use Company
            information, content or software in connection with Consultant’s performance of the Services under this
            Agreement or any applicable Statement of Work.

               3.       COMPENSATION AND BILLING.

                     3.1     Project Fees and Reimbursable Items​. Company shall pay to Consultant fees and other
            compensation set forth in all applicable Statements of Work. Company will also reimburse Consultant for
            all reasonable out-of-pocket travel, living and other ancillary expenses paid or incurred by Consultant
            while away from the principal place(s) of the business of Consultant in connection with the Services and
            any other reimbursable items set forth in each Statement of Work. Consultant will have no obligation to
            perform any Services when any amount required to be paid by Company remains due and unpaid beyond
            the date such amount is due. Any suspension of Services by Consultant as a result of Company’s failure to
            make payment as required will extend the due dates of Consultant Deliverables and other Services to the
            extent impacted by such suspension or delay.

                     3.2      Invoicing and Payments​. Any and all fees and other compensation payable to Consultant
            as set forth in any applicable Statements of Work shall be due and payable as set forth therein. In addition,
            the Company will reimburse Consultant, without deduction or setoff, for all fees, charges, travel, lodging
            and other out-of-pocket expenses incurred incident to its performance of Services, within five (5) days
            after submission of an invoice by Consultant to Company, which invoice will contain copies of all
            original receipts or similar documentation. In the event Consultant deems it necessary or advisable to
            employ third-party consultants or others in connection with the Services, it shall so notify Company, and
            upon Company’s approval, the Company shall pay the entire cost of such third-party. In the event
            Company fails to make a payment for more than thirty (30) days following the date of any invoice,
            Company will pay interest at a rate equal to the lesser of 1% per month (or part thereof) or the maximum
            legal rate permitted, on the amount shown on such invoice.

                     3.3     Taxes​. Company shall be responsible for any and all federal, state or local sales, use,
            excise, privilege or other taxes or assessments, however designated or levied, relating to any amounts
            payable by Company to Consultant hereunder, this Agreement or any Services, exclusive of taxes based

                                                                                                                        3
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                    Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 19 of 32 PageID #:19




            on Consultant’s net income or net worth. Consultant will invoice Company for any taxes payable by
            Company that are required to be collected by Consultant pursuant to any applicable law, rule, regulation
            or other requirements of law. Consultant is an independent contractor, therefore, Company will not
            withhold or pay those amounts an employer is typically required to withhold or pay in connection with
            wages paid to an employee, such as income tax, social security, Medicare, or disability.

               4.       INTELLECTUAL PROPERTY.

                      4.1     Ownership of Work Product​. Consultant shall retain all right, title and interest now
            existing or that may exist in the future in and to any Intellectual Property of Consultant or any document,
            development, work product, know-how, design, processes, invention, technique, trade secret, or idea, and
            all intellectual property rights related thereto, that has previously been created by Consultant, is created by
            Consultant, to which Consultant contributes, or which relates to Consultant’s Services provided pursuant
            to this Agreement (collectively, the “Work Product”), including all copyrights, trademarks and other
            intellectual property rights (including but not limited to patent rights) relating thereto. Company agrees
            that any and all Work Product shall be and remain the property of Consultant. Company agrees to
            execute, at Consultant’s request and expense, all documents and other instruments necessary or desirable
            to confirm such ownership of Work Product. In the event that Company does not, for any reason, execute
            such documents within a reasonable time of Consultant’s request, the Company hereby irrevocably
            appoints Consultant as Company’s attorney-in-fact for the purpose of executing such documents on
            Company’s behalf, which appointment is coupled with an interest. Company shall not attempt to register
            any works created by Consultant pursuant to this Agreement at the U.S. Copyright Office, the U.S. Patent
            & Trademark Office, or any foreign copyright, patent, or trademark registry. Company retains no rights in
            the Work Product and agrees not to challenge Consultant’s ownership of the rights embodied in the Work
            Product. Company further agrees to assist Consultant in every proper way to enforce Consultant’s rights
            relating to the Work Product in any and all countries, including, but not limited to, executing, verifying
            and delivering such documents and perform such other acts (including appearing as a witness) as
            Consultant may reasonably request for use in obtaining, perfecting, evidencing, sustaining, and enforcing
            Consultant’s rights relating to the Work Product.

                      4.2      Company Intellectual Property​. Company (or its licensor) will at all times retain all
            rights, ownership, and interest in and to any Intellectual Property utilized by Consultant in the
            performance of the Services which was or is originated, developed, purchased or licensed by the
            Company or its Affiliates, together with any and all additions, enhancements, improvements or other
            modifications thereto made by Company, its Affiliates or by any third party on behalf of Company and
            not in connection with this Agreement, and without regard to whether the same took place during or prior
            to the performance of the Services under this Agreement (collectively, “Company Intellectual Property”).
            Nothing contained in this Agreement or otherwise shall be construed to grant to Consultant any right,
            title, license or other interest in, to or under any Company Intellectual Property (whether by estoppel,
            implication or otherwise), except the right and license to modify and otherwise use such items for the
            performance of the Services hereunder.

                         4.3      License.

                           (a)      Subject to Section 4.3(b) and Company’s receipt of payment as set forth in
            Section 3, Consultant grants to Company a non-exclusive, perpetual, irrevocable, non-transferable and
            non-sublicensable right and license to use the Work Product, including without limitation, any reports,

                                                                                                                         4
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 20 of 32 PageID #:20




            proposals, lists, technical materials, business or technical processes, Services, and Consultant
            Deliverables, provided by Consultant to Company in connection with the Services for the Licensed
            Purpose. Notwithstanding the foregoing, the Company acknowledges that the license granted by
            Consultant in this Section 4.3 is transferable only to an Affiliate and only in connection with an
            assignment of this Agreement by Company in accordance with Section 12. For the avoidance of doubt,
            the license does not include the right to use, sell, or sub-license any Work Product comprising the license
            and may only be used, whether or not transferred, for the Licensed Purpose

                             (b)     Company agrees, on its own behalf and on behalf of its owners, officers,
            directors, employees and Affiliates, that the Confidential Information and Work Product provided by
            Consultant in the course of performing the Services shall be used by Company solely for the Licensed
            Purpose, and for no other purpose, including without limitation (i) providing services to any other entity
            or individual, including any Affiliate, except in connection with an assignment of this Agreement in
            accordance with Section 12, or (ii) using any such Confidential Information or Work Product in any
            external reports, except as necessary to accomplish the Licensed Purpose. Company shall not utilize the
            Work Product without any copyright notices or in any format other than the full and complete format in
            which Company received such Work Product from Consultant, except in connection with the Licensed
            Purpose.

            5.       CONFIDENTIAL INFORMATION.

                     5.1    Each of the Parties hereto agrees to hold the other Party’s Confidential Information (as
            defined below) in strict confidence and not to disclose such Confidential Information to any third parties.
            Each Party also agrees not to use any of the other Party’s Confidential Information for any purpose other
            than in conjunction with the performance of Services by Consultant and use of said Services by Company.

                     5.2     Each Parties’ obligations set forth in this Section 5 shall not apply with respect to any
            portion of the Confidential Information that the other Party can document by competent proof that such
            portion: (i) is in the public domain through no fault of the other Party; (ii) has been rightfully
            independently communicated to the other Party free of any obligation of confidence; or (iii) was
            developed by the other Party independently of and without reference to any information communicated by
            one Party to the other Party. In addition, either Party may disclose Confidential Information in response to
            a valid order by a court or other governmental body, as otherwise required by law, provided such Party
            first provides advanced written notice of the same to the other Party. All Confidential Information
            furnished a Party is the sole and exclusive property of the disclosing Party or its suppliers or customers.
            Upon request by either disclosing Party, the receiving Party agrees to promptly deliver to the disclosing
            Party the original and any copies of such Confidential Information. At the disclosing Party’s option, the
            receiving Party shall provide written certification of its compliance with this Section 5.

                      5.3     Notwithstanding anything contained in Section 4.1 or this Section 5 to the contrary, the
            Parties agree and acknowledge that Consultant provides advisory services to businesses which may
            compete with Company or are otherwise involved in a similar industry or line of business, and that
            Consultant’s expertise, knowledge, and knowhow are evolving assets that shall in no way be
            compromised hereby. Company acknowledges and agrees that: (i) the Consultant shall not be restricted in
            its ability to use Work Product, including without limitation, any concepts, processes, ideas and programs
            developed in connection with the Services, and any generalized ideas, concepts, know-how, methods,
            techniques or skills gained or learned during the performance of Services, with third-party clients, and (ii)
            Consultant may represent, perform services for, or be employed by such other clients, persons, or
                                                                                                                       5
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 21 of 32 PageID #:21




            companies as Consultant sees fit in its sole discretion.

                     5.4      Subject to Section 4.3, upon any termination or expiration of this Agreement, each Party
            (i) shall immediately discontinue all use of the other Party’s Work Product or Confidential Information
            delivered under this Agreement; (ii) shall delete any such Work Product or Confidential Information of
            the other Party from such Party’s computer storage or any other media, including, but not limited to,
            online and off-line libraries; and (iii) shall return to the other Party, or, at the other Party’s option, destroy,
            all copies of such Work Product or Confidential Information then in such Party’s possession. In the event
            either Party terminates this Agreement, the Consultant will be entitled to payment for Services performed
            as of the date of termination and shall not receive any additional consulting fees or other compensation.

            6.       REPRESENTATIONS AND WARRANTIES; DISCLAIMER.

                      6.1     Consultant represents and warrants that: (a) Consultant has the full right and authority to
            enter into this Agreement and perform its obligations hereunder; (b) Consultant has the right and
            unrestricted ability to license the Work Product to Company as set forth in Section 4.3 (including the right
            to license any Work Product created by Consultant’s employees or contractors); (c) to Consultant’s actual
            knowledge, the Work Product will not infringe upon any copyright, patent, trademark, right of publicity
            or privacy, or any other proprietary right of any person, whether contractual, statutory or common law.
            Consultant agrees to indemnify Company from any and all damages, costs, claims, expenses or other
            liability (including reasonable attorneys’ fees) arising from or relating to the breach or alleged breach by
            Consultant of the representations and warranties set forth in this Section 6.1.

                     6.2      Company represents and warrants that: (a) Company has the full right and authority to
            enter into this Agreement and perform its obligations hereunder; (b) Company has the full right to neither
            Company nor any of Company’s owners, officers, directors, agents, employees, and Affiliates, will
            infringe upon any copyright, patent, trademark, right of publicity or privacy, or any other proprietary right
            of any person, whether contractual, statutory or common law. Company agrees to indemnify Consultant
            from any and all damages, costs, claims, expenses or other liability (including reasonable attorneys’ fees)
            arising from or relating to the breach or alleged breach by Company of the representations and warranties
            set forth in this Section 6.2.

                  6.3   EXCEPT AS SET FORTH IN SECTION 6.1, CONSULTANT MAKES NO
            REPRESENTATIONS OR WARRANTIES TO COMPANY, EXPRESS, IMPLIED OR STATUTORY,
            WITH RESPECT TO ANY SERVICES OR CONSULTANT DELIVERABLES PROVIDED
            HEREUNDER OR PURSUANT TO ANY STATEMENT OF WORK, INCLUDING, WITHOUT
            LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
            PARTICULAR PURPOSE. ALL OTHER WARRANTIES ARE HEREBY DISCLAIMED.
            FURTHERMORE, EXCEPT AS SET FORTH IN SECTION 6.1, CONSULTANT DOES NOT MAKE,
            AND HEREBY DISCLAIMS, ANY GUARANTEE ABOUT THE SPECIFIC OUTCOMES OF THE
            SERVICES OR THE USE OF THE CONSULTANT DELIVERABLES. COMPANY, ON BEHALF OF
            ITSELF AND ITS AFFILIATES, ACKNOWLEDGES AND AGREES THAT CONSULTANT, IN ITS
            PERFORMANCE OF SERVICES, IS NOT ACTING, IN ANY CAPACITY, AS AN ATTORNEY OR
            OFFERING LEGAL ADVICE TO COMPANY AND THAT ALL SERVICES PERFORMED BY
            CONSULTANT ARE BASED SOLELY ON CONSULTANT’S GENERAL EXPERIENCE IN THE
            INDUSTRY.

            7.       INDEPENDENT CONTRACTOR STATUS; TAX TREATMENT.
                                                                                                                             6
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 22 of 32 PageID #:22




                    7.1      Consultant is an independent contractor and not an employee of Company. Nothing in
            this Agreement is intended to, or should be construed to create a partnership, agency, joint venture or
            employment relationship. The manner and means by which Consultant chooses to complete the consulting
            services are in Consultant’s sole discretion and control. Consultant is not authorized to make any
            representation, contract, or commitment on behalf of Company or incur any liabilities or obligations of
            any kind in the name of or on behalf of Company. Any persons employed by or subcontracting with
            Consultant to perform any part of Consultant’s obligations hereunder shall be under the sole control and
            direction of Consultant. Company shall have no right or authority with respect to the selection, control,
            direction, or compensation of such persons.

                     7.2      Consultant and Company agree that Company will treat Consultant as an independent
            contractor for purposes of all tax laws (local, state and federal) and file forms consistent with that status.
            Consultant will be solely responsible to pay any and all local, state, and/or federal income, social security
            and unemployment taxes for Consultant and its employees. Company will not withhold any taxes or
            prepare W-2 Forms for Consultant, but will provide Consultant with a Form 1099, if required by law. No
            part of Consultant’s compensation will be subject to withholding by Company for the payment of any
            social security, federal, state or any other employee payroll taxes.

            8.       TERM.

                    8.1     Term​. The term of this Agreement shall commence as of the Effective Date and shall
            continue until the later of (i) the first anniversary of the Effective Date, or (ii) the expiration or earlier
            termination of any Statement of Work for which Services to be performed thereunder remain outstanding.

                     8.2     Termination. This Agreement may be terminated by either Party (the “​Non-Defaulting
            Party​”) if any of the following events occur by or with respect to the other Party (the “​Defaulting Party​”):
            (i) the Defaulting Party commits a material breach of any of its obligations hereunder and fails to cure
            such breach within the time period set forth in Section 8.3 hereof; or (ii) any insolvency or filing of a
            petition in bankruptcy by or against the Defaulting Party, any appointment of a receiver for the Defaulting
            Party, or any assignment for the benefit of the Defaulting Party’s creditors.

                    8.3      Cure and Remedies​. In the event either Party commits a material breach of any of its
            obligations hereunder, the Non-Defaulting Party will so notify the Defaulting Party in writing (and, in
            such notice, indicate the nature of the breach and the assertion of the Non-Defaulting Party’s right to
            terminate). The Defaulting Party will thereafter have thirty (30) days (or ten (10) days in the case of
            payment of monies due) following receipt of such notice to cure such breach or, if such breach cannot be
            reasonably cured in thirty (30) days, such longer period of time as may be reasonably necessary to effect
            such cure if the Defaulting Party furnishes to the Non-Defaulting Party within such thirty (30) day period
            a plan demonstrating that it is capable of curing the breach and thereafter diligently proceeds to prosecute
            such plan to completion. If such breach remains uncured after such cure period, the Non-Defaulting Party
            may terminate this Agreement pursuant to Section 8.2 effective immediately upon delivery of further
            notice to such effect. Notwithstanding the foregoing, in the event Company fails to make payment of any
            monies due under this Agreement within ten (10) days following receipt of notice as provided above, the
            Consultant shall have the option, upon written notice of the same, to suspend the performance of any
            Services hereunder until such time as Consultant receives payment in full therefor. Consultant’s option to
            suspend performance of Services shall not otherwise affect Consultant’s rights to thereafter terminate this
            Agreement in accordance with this Section 8.
                                                                                                                         7
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 23 of 32 PageID #:23




                     8.4     Effect of Termination​.

                            (a)      In the event Consultant terminates this Agreement pursuant to this Section 8,
            Consultant will be entitled to payment for all Services rendered through the date of termination (including
            for work-in-progress), those costs reasonably incurred in anticipation of performance of the Services to
            the extent they cannot reasonably be eliminated, any other reasonable termination costs Consultant incurs
            in connection with canceling any secondary contracts it undertook in anticipation of performance of the
            Services and any other actual damages suffered by Consultant.

                              (b)     In the event Company terminates this Agreement pursuant to this Section 8,
            Consultant will be entitled to payment for all accepted Consultant Deliverables and any other Services
            rendered through the date of termination, including any other reimbursable expenses incurred by
            Consultant through the date of termination. In addition, Consultant may recover its actual damages
            incurred through the date of termination. Upon payment, Company shall be entitled to retain all
            Consultant Deliverables delivered to or for the benefit of Company pursuant to this Agreement through
            the date of termination, whether in electronic or other form, subject in all cases to Section 4.3 and
            excluding any and all Intellectual Property, Work Product, and Confidential Information of Consultant not
            subject to the license granted under Section 4.3.

                    8.5     Survival​. The rights and obligations contained in Sections 3-6, 8, and 9-19 will survive
            any termination or expiration of this Agreement.

            9.       INDEMNIFICATION.

                    9.1      Consultant shall indemnify, defend, and hold harmless Company and its officers,
            directors, agents, owners, and employees, for any claims brought or liabilities imposed against Company
            by Consultant or any of its employees or by any other party (including private parties, governmental
            bodies and courts), for claims related to worker’s compensation, wage and hour laws, employment taxes,
            and benefits, and those matters relating to Consultant’s status as an independent contractor or the status of
            its personnel. Subject to Section 10, indemnification shall be for any and all losses and damages,
            including costs and attorneys’ fees.

                     9.2     Company shall indemnify, defend, and hold harmless Consultant, and its officers,
            directors, agents, owners, and employees, from and against any and all liability, claims, demands,
            damages, losses, causes of actions, costs and expenses, including attorney fees and costs, arising out of or
            in connection with (a) the operation of Company’s business, (b) Company’s use of the Consultant
            Deliverables, except for any claim by the Company that the Consultant Deliverables infringes the
            intellectual property rights of a third party, (c) Company’s modification of any Consultant Deliverables,
            (d) the negligence or misconduct of Company, or (e) any breach of this Agreement by Company.
            Notwithstanding the foregoing, the foregoing shall not apply with respect to any such liability, claims,
            demands, damages, losses, causes of action, costs and expenses to the extent caused by the gross
            negligence or willful misconduct of Consultant.

                    9.3     A party seeking indemnification under this Section 9 must give the indemnifying party
            prompt written notice of the applicable claim or allegation and provide the indemnifying party with
            reasonable assistance in the defense or settlement thereof. The indemnifying party will have the right to
            control the defense and settlement of any allegation or claim for which it is required to indemnify the
                                                                                                                       8
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                  Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 24 of 32 PageID #:24




            other party, provided that the indemnifying party will not agree to a settlement that (i) imposes
            un-indemnified liabilities or fault on the indemnified party without the indemnified party’s prior written
            consent (not to be unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing, if any
            claim is brought by a governmental authority claiming a finding or admission of a violation of any law,
            then the indemnified party shall be entitled to contest, defend, control, compromise and settle such claim.

            10.      LIMITATION OF LIABILITY; WAIVER OF DAMAGES. In no event shall the liability of
            Consultant arising out of or in connection with this Agreement or the Services exceed, in the aggregate,
            the total fees paid by Company to Consultant in the previous twelve (12) months for the particular
            Services or Consultant Deliverable with respect to which such liability relates (or in the case of any
            liability not related to a particular portion of the Services, the total fees paid by Company to Consultant
            under the applicable SOW in the previous twelve (12) months), whether such liability is based on an
            action in contract, warranty, strict liability or tort or otherwise. Consultant shall not be liable to Company
            or any Affiliate, or their respective owners, directors, officers, employees, agents or representatives, for
            any special, indirect, incidental, consequential, exemplary or punitive damages arising under or in
            connection with this Agreement, except to the extent paid to a third party (and not one of the
            aforementioned parties), even if Consultant has been advised of the possibility of such damages.

            11.      NON-SOLICIATION.

                     11.1   During the term of this Agreement and for a period of one (1) year thereafter (“​Restricted
            Period​”), Company will not, and will cause their Affiliates not to (a) directly or indirectly induce or
            attempt to induce or otherwise counsel, advise, ask or encourage any individual who is at the time, or was
            at any time within the preceding six (6) months, employed by the Consultant or any of its Affiliates, to
            leave the employ of Consultant or its Affiliates or to accept employment with another employer or as an
            independent contractor or (b) offer employment to or retain the services of such individual, other than
            with the consent of Consultant. This Section 11.1 does not apply to an employee who becomes employed
            by the Company or an Affiliate of a Party as a result of a response by that employee to a public
            advertisement or normal recruitment procedures and not as a result of being approached or targeted by
            Company or an Affiliate thereof.

                    11.2     If Company desires to offer employment to any employee of Consultant during the
            Restricted Period, the Company shall make such request to Consultant in writing and shall offer to
            compensate Consultant no less than 30% of the first-year compensation package (including base and
            target bonus) for any such employee. Consultant shall then have a period of thirty (30) days to respond to
            Company to accept or decline such offers. In the event that Consultant does not respond to Company
            within such thirty (30) day period, Consultant will be deemed to have declined such offer.

            12.     SUCCESSORS AND ASSIGNS. Other than as permitted herein, Company shall not assign this
            Agreement or delegate any of its rights or obligations, in whole or in part, under this Agreement or any
            Statement of Work, by operation of law or otherwise, without the prior written consent of Consultant
            (which consent shall not be unreasonably withheld). As a condition to accepting any such assignment or
            delegation, Consultant may require a potential assignee and any Affiliates thereof to execute a
            nondisclosure agreement and/or a signature page to this Agreement. A valid assignee of Company
            authorized hereunder, including a valid assignee of a Statement of Work, shall be bound by the terms of
            this Agreement and shall have all of the rights and obligations of Company set forth in this Agreement;
            provided,​ that in no event shall the Consultant’s consent be construed as discharging or releasing
            Company in any way from the performance of its obligations under this Agreement or any other
                                                                                                                        9
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                  Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 25 of 32 PageID #:25




            Statement(s) of Work to which Company is bound. Any attempted assignment in violation of this Section
            12 shall be null and void and of no force or effect. Consultant may assign this Agreement without the
            consent of the Company in connection with a merger, acquisition, corporate reorganization, or sale of all
            or substantially all of its assets . Subject to the foregoing, this Agreement shall inure to the benefit of and
            be binding upon each Party and their respective successors and permitted assigns.

            13.      NOTICES. All notices and other communications hereunder shall be in writing and shall be
            deemed to have been duly given when personally delivered, or if sent by the United States certified mail,
            return receipt requested, postage prepaid, shall be deemed duly given on delivery by United States Postal
            Service, or if sent by electronic mail or receipted overnight courier services shall be deemed duly given
            on the business day received if received prior to 5:00 p.m. local time or on the following business day if
            received after 5:00 p.m. local time or on a non-business day, addressed to the respective Parties hereto as
            follows:
                     To Consultant            3C Consulting, LLC
                                              2839 Wyandot St, Unit 1
                                              Denver, CO 80211
            Tel: 303-542-7199
                                              Attn: Nic Easley
                                              Email: ​n.easley@3ccannabis.com

                     To Company               Company Name:            Jeff Rehberger through TBF Entity
                                                                       _____________________
                                              Attn:                    Jeffery Joseph Rehberger
                                                                       _____________________
                                              Street Address:          _____________________
                                                                       1147 W Ohio St - Ste 204
                                              City/State/Zip:          _____________________
                                                                       Chicago, Il 60642
                                              Phone Number:            _____________________
                                                                       618-410-1345
                                              Email:                   _____________________
                                                                       jeffrehberger01@gmail.com


            or to such other representative or at such other address as such person may furnish to the other Party in
            writing.

            14.     GOVERNING LAW. This Agreement shall be governed by and construed in accordance with
            the laws of Colorado, exclusive of its choice of law provisions. The Parties hereby irrevocably submit to
            the exclusive jurisdiction of any federal or state court located within the State of Colorado over any
            dispute arising out of or relating to this Agreement or any of the transactions contemplated hereby and
            each Party hereby irrevocably agrees that all claims in respect of such dispute or any suit, action or
            proceeding related thereto may be heard and determined in such courts. The Parties hereby irrevocably
            waive, to the fullest extent permitted by applicable law, any objection which they may now or hereafter
            have to the laying of venue of any such dispute brought in such court or any defense of an inconvenient
            forum for the maintenance of such dispute. Each of the Parties agrees that a judgment in any such dispute
            may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by
            applicable law. Each of the Parties hereby consents to process being served by any Party to this
            Agreement in any suit, action or proceeding by delivery of a copy thereof in accordance with the
            provisions of Section 13.

            15.      WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
                                                                                                                        10
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                  Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 26 of 32 PageID #:26




            THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
            INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
            HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
            MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
            INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
            TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
            ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
            PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
            WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
            WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
            THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
            PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
            THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

            16.     SEVERABILITY. Whenever possible, each provision of this Agreement and any Statement of
            Work shall be interpreted in such manner as to be effective and valid under applicable law, but if any
            provision of this Agreement or any Statement of Work is held to be prohibited by or invalid under
            applicable law, such provision shall be ineffective only to the extent of such prohibition or invalidity,
            without invalidating the remainder of such provision or the remaining provisions of this Agreement or
            Statement of Work, as the case may be.

            17.     AMENDMENT; WAIVER.                 No modification, revision, supplementation, abrogation,
            termination, extension, waiver, or amendment to or of this Agreement, or any other agreement between
            the Parties, (including any attachments, exhibits or Statement(s) of Work) or any of its provisions, may be
            made, and any attempts shall not be binding, unless in writing and duly executed by the Parties (or by the
            waiving Party in the event of a waiver). A waiver by a Party of the performance of any covenant,
            agreement, obligation, condition, representation or warranty shall not be construed as a waiver of any
            other covenant, agreement, obligation, condition, representation or warranty, nor shall a delay on the part
            of any Party to this Agreement in exercising any right, power or privilege hereunder will operate as a
            waiver thereof. A waiver by any Party of the performance of any act shall not constitute a waiver of the
            performance of any other act or an identical act required to be performed at a later time.

            18.      INJUNCTIVE RELIEF FOR BREACH. Notwithstanding anything to the contrary herein,
            because each Party may have access to and become acquainted with the Confidential Information, Work
            Product, and employees of the other and because such Party may not have an adequate remedy at law in
            the event of a breach of this Agreement, each Party shall have the right to enforce this Agreement and any
            of its provisions by injunction, specific performance or other equitable relief, without bond, and without
            prejudice to any other rights and remedies that such Party may have for a breach of this Agreement.

            19.      ATTORNEYS’ FEES. In the event Consultant is the prevailing Party in any litigation relating to
            the subject matter of this Agreement, Consultant shall have the right to collect from Company its
            reasonable costs and necessary disbursements and attorney’s fees incurred in enforcing this Agreement.
            Company shall pay to Consultant on demand any and all expenses, including, but not limited to,
            collection costs, all attorneys' fees, and expenses, and all other expenses which may be expended by
            Consultant to collect or enforce payment of any fees and costs due by Company to Consultant under this
            Agreement.

            20.      ENTIRE AGREEMENT.             This Agreement and the Statement(s) of Work entered into in
                                                                                                                    11
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 27 of 32 PageID #:27




            connection herewith constitute the entire understanding of the Parties relating to the subject matter and
            supersedes any previous oral or written communications, representations, understanding, or agreement
            between the Parties concerning such subject matter.

            21.     HEADINGS. The headings of sections herein are included solely for the convenience of reference
            and shall not control the meaning or interpretation of any provision of this Agreement.

            22.     RULES OF CONSTRUCTION. Each of the Parties hereby agrees that it has carefully reviewed
            this Agreement and has had ample opportunity to seek legal advice and input. Consequently, the rule of
            construction that ambiguities and unclear phrases are construed against the drafting Party or in the light
            most favorable to the non-drafting Party shall not apply. Any matter set forth in a signed SOW describing
            in reasonable detail the actions to be taken by Consultant will be deemed to have been approved by the
            Company in writing for all purposes of this Agreement.



                                                       Signature Page Follows.




                                                                                                                   12
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 28 of 32 PageID #:28




                     IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as of the date
            first above written.




            3C CONSULTING, LLC                                Jeff Rehberger through TBF Entity
                                                              ________________________



            _______________________________                   _______________________________
                                                                  Jeffery Joseph Rehberger
            BY: Nic Easley                                    BY: ________________

            ITS: CEO                                               President
                                                              ITS: ________________
                                                                     10/23/2019
            DATE: 10/23/2019                                  DATE: _______________




                                                                                                             13
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 29 of 32 PageID #:29




                                                          EXHIBIT A
                                                       Statement of Work

            High-Level Strategic Direction

            Our high-level strategic direction services and best practices will provide support in the
            following key areas (as needed):
                ● Formation Advice​ - Review of basic business structures and recommended strategies to
                   avoid expensive formation pitfalls.
                ● Strategy Review​ - Assess existing goals, strategies, documentation, processes, and
                   policies. This is especially important due to continually changing regulations and
                   policies.
                ● Initial Finance Review​ - Analyze current financial documents and plans including
                   corporate milestones, budget, and cash-flow needs.
                ● Construction Planning​ - Share guidance designed to avoid common errors through the
                   planning, pre-construction, direct construction, and future expansion of physical sites to
                   avoid costly redesigns.
                ● Banking and Finance​ - Develop strategies that legally maximize profits in light of IRC
                   280E constraints, banking challenges, and manage investor expectations.
                ● Partnership Options​ - Review and advise on joint venture opportunities and partnership
                   best practices for strategic access to vendors and distributors.
                ● Product Guidance​ - Recommendations on types of products to distribute based on
                   regulations.
                ● Business Model​ - Recommend business models based on best practices, compliance
                   requirements, and business optimization goals.
                ● Marketing & Distribution​ - Initial review of marketing and distribution strategies with the
                   potential for strong relationships in your market.
                ● Project Timeline​ - Review your project timeline to ensure it meets agreed upon deadlines
                   and adjust as necessary.
                ● Operational Guidance​ - Evaluate your operational plan and procedures to provide best
                   practices.
                ● Security & Compliance Review​ - Provide security compliance guidance, ensuring
                   facility, staff, and visitor security in compliance with the regulations.
                ● Funding Estimates​ - Review and provide guidance for your funding plan.
                ● Additional Services​ - May be offered as necessary.


                                                                                                           14
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 30 of 32 PageID #:30




            Strategic Startup and Funding Articulation Documents

            3C™ will tailor your articulation documents to tell your unique story to potential investors,
            regulatory officials, and the local community. This process begins with developing your
            business' Executive Summary, Financial Models, and an Investor/Corporate Pitch Deck.
            Throughout this phase, we will collaborate with your management team to ensure that they are
            ready to engage stakeholders in productive discussions, create accurate projections of your
            capital needs, and help estimate your company valuation. Our offer includes the following
            customized documents:

                     Executive Summary
                        ● Company Vitals
                        ● Business description
                        ● Problem/opportunity
                        ● The solution, including unique offerings and intellectual property
                        ● Industry benefits
                        ● Business model
                        ● Current company status
                        ● Marketing/distribution
                        ● Competition and SWOT analysis (Strengths, Weakness, Opportunities, and
                     Threats)
                        ● Local market size and potential
                        ● 5-year financial summary
                        ● Management team bios

                     Five-year Financial Models (1 set of Management and Operational
                     models with up to two iterations)
                        ● Income statements
                        ● Assumptions
                        ● Cash flow
                        ● Budget
                        ● Gross profit
                        ● Capital requirements

                     Investor/Corporate PowerPoint Presentation (Up to 15 Slides)
                        ● Introduction
                        ● The problem
                        ● The solution

                                                                                                            15
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 31 of 32 PageID #:31




                         ●   Your vision
                         ●   Market opportunity
                         ●   Competition
                         ●   Distribution model
                         ●   Financial summary
                         ●   Management team
                         ●   Company status (including capital requirements and use of funds)

            License Application Guidance

            Our license application guidance will include the following services as applicable:
               ● A virtual kickoff meeting to define the license application plan (future interviews and
                   consultation may be necessary depending on project development).
               ● Strategic planning guidance on each component of your operation focused on meeting
                   application criteria.
               ● Research, review, and embed anticipated application requirements and associated laws.
               ● Continuous market research and competitive overview.
               ● Finalizing documentation generated during the Strategic Guidance phase of our
                   engagement.
               ● Site design guidance for building plans including advice on conceptual building designs,
                   operational designs, additional structure analysis, partnerships, and project plans.
               ● Develop operational designs, concepts, and strategies including operational models and
                   flowcharts focused on efficiency, regulatory compliance, and best practices.
               ● Advise on developing staffing plans, control, and record keeping systems.
               ● Provide security, compliance, and regulatory guidance to ensure facility, staff, and visitor
                   security are in compliance with regulations.
               ● High-level guidance for supply chain management, quality control, and distribution.
               ● Suggest and implement changes and revisions as needed, based on consultation with you
                   and your team.
               ● Guidance on the Social Equity section of the application.
               ● Collaboration with your team on the content and written sections.

                                                      Costs and Terms

            All materials, information, documentation, and work product developed in our collaborative
            relationship are available for use only within this project scope. All materials, information,
            documentation, and work product developed will become your property, subject to the above
            restrictions on use, upon full payment of fees and expenses outlined below.

                                                                                                             16
             3C Confidential
DocuSign Envelope ID: 397F9563-AE24-4658-9AFE-7CDCA8533EBE
                 Case: 1:21-cv-04838 Document #: 1 Filed: 09/13/21 Page 32 of 32 PageID #:32




            This proposal is only valid through 24 October 2019.

                     Fee:​ $10,000 per each dispensary applications for a minimum of 10 applications.
                     Success Fee:​ $20,000 for each license awarded, due 30 days upon license award
                     announcement, notification of pre-licensure qualification, or application progressing to
                     the next round of application review or interview, whichever comes first.
                     Brand/Name Usage: ​The Company will compensate Consultant to appear on the
                     application (where 3C is listed to show you have a partner with current operator/license
                     holder experience), 3% equity in each company filing an application, and each associated
                     company, with an equity buyout option in the Operating Agreement for $20,000. This is
                     in addition to the $20,000 success fee that would be due upon the license being awarded.
                     The equity and buyout provision will be granted upon deciding to add the 3C to the
                     application, at the Consultant’s discretion. The 3C delivery team will determine which,
                     and how many applications we will choose to be listed on after the project has started.
                     Expected Duration:​ Through Application Submittal
                     Terms:​ $50,000 wired upon execution of this SOW Addendum. $25,000 wired 45 days
                     after the execution of the SOW Addendum. And $25,000 wired seven days prior to the
                     application submittal deadline. Each additional application payment is due once the work
                     begins.

            Any additional expenses (travel and other items) are to be pre-approved per the terms of the
            MSA, and payable upon invoice.




                                                                                                           17
